Citation Nr: 0104501	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  98-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral bunion 
deformity. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to March 
1980.  According to his DD 214, he also had almost 15 years 
of prior active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana

In November 2000, the veteran provided testimony before the 
undersigned at the New Orleans, Louisiana RO, the transcript 
of which is in the claims folder. 


REMAND

Initially, the Board notes that service connection for pes 
planus and bunion deformity was denied in an unappealed 
rating decision of December 1989.  In October 1996, the 
veteran filed an application to reopen his claim for service 
connection for bilateral bunion deformity.  In the August 
1997 rating decision appealed by the veteran, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for pes planus.  In response to the veteran's 
notice of disagreement, the RO issued a statement of the case 
on the pes planus issue in April 1998.  In his July 1998 
substantive appeal the veteran specifically indicated that 
the disability for which service connection is sought is 
bilateral bunion deformity.  Similarly, at the November 2000 
hearing before the undersigned, the veteran indicated that he 
was not seeking service connection for pes planus but was 
seeking service connection for bilateral bunion deformity.  
The Board has reframed the issue on appeal accordingly and 
finds that the veteran should be provided a statement of the 
case which properly addresses the issue on appeal.  

The Board also notes that additional evidence pertinent to 
the veteran's appeal was submitted with his substantive 
appeal in July 1998.  The RO has not considered this 
evidence, and the veteran has not waived his right to have 
this evidence initially considered by the RO.

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The veteran should be requested to 
submit medical evidence, such as a 
statement from a physician, supporting 
his contention that his bilateral bunion 
deformity is etiologically related to 
service.

2.  Thereafter, the RO should undertake 
any further action it deems to be 
warranted under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

3.  Then, the RO should issue a 
supplemental statement of the case on the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for 
bilateral bunion deformity.  The evidence 
submitted with the veteran's substantive 
appeal should be specifically addressed 
in the supplemental statement of the 
case. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



